IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45356

STATE OF IDAHO,                                 )
                                                )   Filed: July 11, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
JUSTIN CASE JAY,                                )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Jonathan Medema, District Judge.

       Judgments of conviction and concurrent unified sentences of seven years, with
       three years determinate, for two counts of grand theft by possession of stolen
       property, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       In consolidated cases, Justin Case Jay was found guilty of two counts of grand theft by
possession of stolen property, Idaho Code §§ 18-2403(4), 18-2407(b)(3); misdemeanor operating
a vehicle without the owner’s consent; I.C. § 49-227; and petit theft by possession of stolen
property, I.C. §§ 18-2403(4), 18-2407(2).      The district court imposed concurrent unified
sentences of seven years with three years determinate for grand theft by possession of stolen
property, imposed credit for time served on the two misdemeanors, and retained jurisdiction. Jay
appeals, contending that his grand theft by possession sentences are excessive.

                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Jay’s judgments of conviction and sentences are affirmed.




                                                   2